Title: To George Washington from Thomas Lewis, 13 October 1797
From: Lewis, Thomas
To: Washington, George



Sir
Point Pleasant October 13th 1797

The bearer of this, Mr Thomas Alsbury is a person who has resided in this County for a considerable time. In the wars with the

savages he has evinced his bravery, and has experienced their revenge in many instances, they having at one time, plunder’d & afterward burnt his house—He informs me that he has heretofore serve’d in your family, and wishes that the rememberance of him may not be intirely eradicated from your Excellencys Breast, at least that he might not be refus’d the previledge of Leasing a few Acres of Your Excellencys Lands on the Ohio, or Kanhawa, that thereby, with the assistance of his Sons, his steps toward the grave, may fall in a smoother path, than they trode since he had the honour to serve with you—He has supported the character of an honest industrious Citizen while he has resided here, and as such I recommend him to your Excellencys favor—I have the Honor to be with profound respect Your Excellencys Most Obedient Most Humble Servant

Thomas Lewis

